Citation Nr: 0736812	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
September 1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC).

In July 2005, the veteran withdrew his request for a Travel 
Board hearing.

In November 2007, for good cause shown, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

For reasons explained below, this case is REMANDED to the 
ROIC via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

As a member of the Air Force, the veteran claims to have been 
exposed to excess nuclear radiation while participating in 
atmospheric nuclear weapons tests (including Operation 
RANGER) from 1950 to 1952.  While stationed at the Kindley 
Air Force Base in Bermuda, the veteran reports that he and 
his unit (the 373rd Hurricane Hunters Squadron, later changed 
to the 53rd Strategic Reconnaissance Squadron - as documented 
in his service personnel records) flew in B-29 aircraft 
through clouds of radiation produced by the detonation of 
nuclear devices.  The aircraft were outfitted with units 
called "bug catchers," which collected air in filters in 
order to measure levels of radiation in the clouds as well as 
to obtain radiation samples.  The veteran states that he 
participated in installing and removing these contaminated 
filters, and that he was not provided with any protective 
gear or dosimeters for such tasks.  He claims that some of 
his flights were in direct support of the Nevada Nuclear 
Testing Program, and that his flight area ranged from Nevada 
east to the Atlantic Ocean and from the Canadian border to 
the Gulf of Mexico.  By contending participation in such 
testing, the veteran states that he was exposed to harmful 
levels of ionizing radiation, and that he later developed 
prostate cancer as a result of this in-service exposure.

To consider the veteran's service connection claim based on 
exposure to ionizing radiation, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
in service, as a result of: (a) participation in the 
atmospheric testing of nuclear weapons; (b) the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until July 
1946; or (c) other activities as claimed; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b) (2007).  Here, the veteran meets the 
criteria for all three of these requirements.

With regard to requirement (1), the Defense Threat Reduction 
Agency (DTRA) confirmed in October 2004 that the veteran's 
unit (53rd Strategic Reconnaissance Squadron) carried out its 
role of measuring radiation in the clouds from worldwide 
atmospheric nuclear testing sources.  While it has been 
disputed whether this confirmation constitutes evidence of 
his direct participation in atmospheric testing of nuclear 
weapons during Operation RANGER ((a) above), it cannot be 
disputed that such confirmation constitutes evidence of 
"other activities as claimed" ((c) above) involving 
exposure to ionizing radiation.

With regard to requirement (2), the veteran was diagnosed 
with prostate cancer, as evidenced by a September 2001 letter 
from his private oncologist (Dr. J.A.T.).  In that letter, 
Dr. J.A.T. reported that the veteran's August 2001 prostate 
biopsy was positive for adenocarcinoma.  Prostate cancer is a 
radiogenic disease listed under 38 C.F.R. § 3.311(b)(2).  See 
38 C.F.R. § 3.311(b)(2)(xxiii) (2007).

With regard to requirement (3), the veteran's prostate cancer 
was first diagnosed in September 2001, which was 49 years 
after his discharge from active military service in September 
1952.  Prostate cancer must become manifest five years or 
more after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv) (2007).  
In his September 2001 diagnosis letter, Dr. J.A.T. noted that 
a December 1996 prostate biopsy was negative for prostate 
cancer; this evidence proves that the disease did not 
manifest until many (i.e., more than five) years after his 
exposure in service.

With the three requirements of 38 C.F.R. § 3.311(b) having 
been met, an assessment should now be made as to the size and 
nature of the radiation dose or doses.  38 C.F.R. § 
3.311(a)(1) (2007).  For claims involving radiation exposure 
other than from participation in the atmospheric testing of 
nuclear weapons or from the occupation of Hiroshima or 
Nagasaki occupation, a request will be made for any available 
records concerning the veteran's exposure to radiation.  38 
C.F.R. § 3.311(a)(2)(iii).  These records normally include, 
but may not be limited to, the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  Id.

The Board notes that the Air Force Master Radiation Exposure 
Registry (MRER) has already been queried with regard to the 
veteran's claim.  In May 2005, the Air Force informed VA that 
no external or internal exposure data could be found in the 
MRER for the veteran.  However, the Air Force acknowledged 
that the MRER may not include early records such as the DD 
Form 1141, and that such early records may be maintained in 
the military medical record or by the local unit.

Once obtained, all such records will be forwarded to the 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  
The claim should then be forwarded to the Under Secretary for 
Benefits, in accordance with 38 C.F.R. § 3.311(c).  See 38 
C.F.R. § 3.311(c) (2007).

Accordingly, the case is REMANDED for the following actions:

1.	The ROIC should develop the claim for 
service connection for the veteran's 
prostate cancer in accordance with the 
provisions of 38 C.F.R. § 3.311.  This 
includes requesting any available 
records concerning the veteran's 
exposure to radiation, forwarding those 
records to the Under Secretary for 
Health for preparation of a dose 
estimate, and then forwarding the claim 
to the Under Secretary for Benefits for 
appropriate consideration.  In doing 
so, the ROIC is also asked to contact 
the veteran's local unit and any other 
contact sources for the purpose of 
requesting any available records 
concerning the veteran's radiation 
exposure, to specifically include the 
veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141) and any other records which may 
contain information pertaining to the 
veteran's radiation dose in service.

2.	After the development requested above 
has been completed, the ROIC should 
again review the record.  If the 
benefit sought on appeal remains 
denied, then the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

